As filed with the Securities and Exchange Commission on March 4, 2009 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BROWN & BROWN, INC. (Exact name of Registrant as specified in its charter) Florida 59-0864469 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 220 South Ridgewood Avenue Daytona Beach, Florida 32114 (386) 252-9601 (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices) Laurel L. Grammig, Esq. Vice President, Secretary and Chief Corporate Counsel Brown & Brown, Inc. 3101 W. Martin Luther King, Jr. Blvd., Ste. 400 Tampa, Florida 33607 (813) 222-4277 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies of all communications to: Chester E. Bacheller, Esq. Holland& Knight LLP 100 North Tampa Street, Suite 4100 Tampa, Florida 33602 Phone: (813)227-8500 Fax: (813)229-0134 Approximate date of commencement of proposed sale to the public: From time to time after this registration statement becomes effective. If the only securities being registered on this Formare being offered pursuant to dividend or interest reinvestment plans, please check the following box. o If any of the securities being registered on this Formare to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. x If this Formis filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Formis a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. x If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer x Accelerated filer o Non-accelerated filer o Smaller reporting company o CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered Proposed maximum offering price per unit Proposed maximum aggregate offering price Amount of registration fee Debt Securities Common Stock, par value $0.10 per share Warrants Units consisting of two or more of the above (1) (2) (1) An indeterminate aggregate initial offering price or principal amount of debt securities, common stock, warrants, and units consisting of two or more of the above, as may from time to time be issued at indeterminate prices, is being registered hereby. In accordance with Rules 456(b) and 457(r), the registrant is deferring payment of the entire registration fee. (2) Also includes such indeterminate principal amounts or number of debt securities or common stock as may be issued upon conversion of, or in exchange for, or upon exercise of, or pursuant to, warrants, or convertible or exchangeable debt securities. Separate consideration may or may not be received for any debt securities or any shares of common stock so issued upon conversion, exchange or redemption. PROSPECTUS Brown & Brown, Inc. Debt Securities, Common Stock and Warrants We may offer and sell from time to time, in one or more offerings: debt securities, common stock or warrants. Our common stock is traded on The New York Stock Exchange under the symbol “BRO.” This prospectus describes some of the general terms that may apply to these securities. We will provide specific terms of these securities in supplements to this prospectus. This prospectus may not be used to sell securities unless accompanied by the applicable prospectus supplement. You should read this prospectus and any supplement carefully before you invest. Investing in our securities involves risk. See “Risk Factors” in any accompanying prospectus supplement and in any documents incorporated by reference in this prospectus or any accompanying prospectus supplement before investing in our securities. Our securities may be offered directly, through agents designated from time to time by us, or to or through underwriters or dealers. If any agents or underwriters are involved in the sale of any of our securities, their names, and any applicable purchase price, fee, commission or discount arrangement between or among them, will be set forth in the applicable prospectus supplement or other offering materials. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is March 4, 2009. TABLE OF CONTENTS Page ABOUT THIS PROSPECTUS 1 DISCLOSURE REGARDING FORWARD-LOOKING STATEMENTS 1 BROWN & BROWN, INC. 2 RISK FACTORS 2 USE OF PROCEEDS 2 RATIO OF EARNINGS TO FIXED CHARGES 2 DESCRIPTION OF DEBT SECURITIES 3 DESCRIPTION OF CAPITAL STOCK 5 DESCRIPTION OF WARRANTS 5 LEGAL MATTERS 6 EXPERTS 6 WHERE YOU CAN FIND MORE INFORMATION 6 INCORPORATION BY REFERENCE 7 You should rely only on the information contained or incorporated by reference in this prospectus, any prospectus supplement, or documents to which we otherwise refer you. We have not authorized any other person to provide you with different information. If anyone provides you with different or inconsistent information, you should not rely on it. You should not assume that the information in this prospectus or any supplement is accurate as of any date other than the date on the front of those documents. Our business, financial condition, results of operations and prospects may have changed since that date. We are not making an offer to sell these securities in any jurisdiction where the offer or sale is not permitted. The information in this prospectus or any supplement may not contain all of the information that may be important to you. You should read the entire prospectus and any supplement, as well as the documents incorporated by reference in the prospectus and any supplement, before making an investment decision. i ABOUT THIS PROSPECTUS This prospectus is part of a registration statement on Form S-3 that we filed with the Securities and Exchange Commission (the “SEC”) utilizing a “shelf” registration process. Under this shelf process, we may, from time to time, sell any combination of securities described in this prospectus in one or more offerings. This prospectus provides you with a general description of the securities we may offer. Each time we sell securities, we will provide a prospectus supplement that will contain specific information about the terms of that offering, including the specific amounts, prices and terms. The prospectus supplement may also add, update or change information contained in this prospectus. You should read both this prospectus and any applicable prospectus supplement together with the additional information described below under the heading “Where You Can Find More Information.” When used in this prospectus and any prospectus supplement, the terms “Brown & Brown,” “we,” “our,” “us” and the “Company” refer to Brown & Brown, Inc. and it subsidiaries. The following summary contains basic information about us. It likely does not contain all the information that is important to you. We encourage you to read this entire prospectus and the documents we have referred you to. DISCLOSURE REGARDING FORWARD-LOOKING STATEMENTS Brown & Brown, Inc., together with its subsidiaries (collectively, “we”, “Brown & Brown” or the “Company”), make “forward-looking statements” within the “safe harbor” provision of the Private Securities Litigation Reform Act of 1995, as amended, throughout this prospectus and in the documents we incorporate by reference into this prospectus. You can identify these statements by forward-looking words such as “may,” “will,” “should,” “expect,” “anticipate,” “believe,” “intend,” “estimate,” “plan” and “continue” or similar words. We have based these statements on our current expectations about future events. Although we believe the expectations expressed in the forward-looking statements included in this prospectus and those reports, statements, information and announcements are based on reasonable assumptions within the bounds of our knowledge of our business, a number of factors could cause actual results to differ materially from those expressed in any forward-looking statements, whether oral or written, made by us or on our behalf. Many of these factors have previously been identified in filings or statements made by us or on our behalf. Important factors which could cause our actual results to differ materially from the forward-looking statements in this report include the following items: – Material adverse changes in economic conditions in the markets we serve and in the general economy; – Future regulatory actions and conditions in the states in which we conduct our business; – Competition from others in the insurance agency, wholesale brokerage, insurance programs and service business; – A significant portion of business written by Brown & Brown is for customers located in California, Florida, Michigan, New Jersey, New York, Pennsylvania, Texas and Washington. Accordingly, the occurrence of adverse economic conditions, an adverse regulatory climate, or a disaster in any of these states could have a material adverse effect on our business; – The integration of our operations with those of businesses or assets we have acquired or may acquire in the future and the failure to realize the expected benefits of such integration; and – Other risks and uncertainties as may be detailed from time to time in our public announcements and Securities and Exchange Commission (“SEC”) filings. For a further list and description of various risks, relevant factors and uncertainties that could cause future results or events to differ materially from those expressed or implied in our forward-looking statements, see the "Risk Factors" and "Management's Discussion and Analysis of Financial Condition and Results of Operations" sections contained in the documents incorporated by reference in this prospectus. Forward-looking statements that we make or that are made by others on our behalf are based on a knowledge of our business and the environment in which we operate, but because of the factors listed above, among others, actual results may differ from those in the forward-looking statements. Consequently, these cautionary statements qualify all of the forward-looking statements we make herein. We cannot assure you that the results or developments anticipated by us will be realized or, even if substantially realized, that those results or developments will result in the expected consequences for us or affect us, our business or our operations in the way we expect. We caution readers not to place undue reliance on these forward-looking statements, which speak only as of their dates. We assume no obligation to update any of the forward-looking statements. 1 BROWN & BROWN, INC. Our Business We are a diversified insurance agency, wholesale brokerage, programs and services organization. We market and sell to our customers insurance products and services, primarily in the property and casualty, and employee benefits areas.
